DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, 11-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (US PG Pub. 20150253653).
Regarding claims 1 and 11, Fujita discloses a projection apparatus (projector 2 of fig. 1) comprising an illumination system (illumination device 4 of fig. 1), a light valve (image-forming element 5 of fig. 1) and a projection lens (projection lens of fig. 1), wherein the illumination system (4) is configured to provide an illumination beam (illustrated in fig. 1), the light valve is disposed on a transmission path of the illumination beam (illustrated in fig. 1) and converts the illumination beam into an image beam (para. 0033; a projection lens (projection optical system) 7, projecting each imaging light of RGB emitted from the image-forming element 5 in series, to an imaging display such as a screen (not shown)), the projection lens (7) is disposed on a transmission path of the image beam (illustrated in fig. 1), and the illumination system comprises an excitation light source ((excitation light source) 10 of fig. 1), a beam filter module (light-transmitting control wheel (light path splitter) 15 of fig. 1), a wavelength conversion module (wavelength converter 14 of fig. 1) and a homogenizing element (light tunnel LT of fig. 1), wherein 
the excitation light source (10) is configured to emit an excitation beam (para. 0051; blue light (excitation light) BL is reflected towards the wavelength converter 14); 
the beam filter module (15) comprises a light effective region (first dichroic filter (area 1) 15a of fig. 2A) and is disposed on a transmission path of the excitation beam from the excitation light source (illustrated in fig. 1); 
the wavelength conversion module (14) comprises a wavelength conversion region (wavelength converter 14 (green or yellow phosphor) of fig. 1) and is disposed on a transmission path of the excitation beam reflected by the light effective region (illustrated in fig. 1), and the wavelength conversion region is configured to convert the excitation beam into a conversion beam and reflect the conversion beam (para. 0051; he blue light BL is incident on the wavelength converter 14 as excitation light for exciting green or yellow fluorescent light), wherein a wavelength of the conversion beam is different from a wavelength of the excitation beam (the conversion beam is either green or yellow phosphor; para. 0051); and 
the homogenizing element (light tunnel LT of fig. 1) is disposed on a transmission path of the excitation beam passing through the beam filter module (excitation beam passes through the area 15b of fig. 2A), the conversion beam from the wavelength conversion module passes through the light effective region of the beam filter module (para. 0051; via first dichroic filter (area 1) 15a in the light-transmitting control wheel 15 in FIG. 2A selects and transmits green fluorescent light in the green or yellow fluorescent light) and then forms at least one color light (green or yellow), the homogenizing element (LT) is disposed on a transmission path of the at least one color light (illustrated in fig. 1) and wherein an optical axis of the excitation beam (illustrated in the examiners illustration of fig. 1 below) incident on the light effective region (fig. 1) and a normal line of the light effective region are respectively not parallel to a central axis of the homogenizing element (shown in the examiners illustration of fig. 1 below), and the excitation beam (blue light) and the at least one color light form the illumination beam (green or yellow).


    PNG
    media_image1.png
    476
    777
    media_image1.png
    Greyscale


Regarding claims 2 and 12, Fujita discloses wherein the normal line of the light effective region and a normal line of the wavelength conversion region are not parallel nor perpendicular (shown below is an examiners illustration of fig. 1 comprising a normal of the wavelength conversion region that is not parallel nor perpendicular to the light effective region of control wheel 15).

    PNG
    media_image2.png
    528
    804
    media_image2.png
    Greyscale


Regarding claims 3 and 13, Fujita discloses wherein the wavelength conversion module (14), the beam filter module (15), the homogenizing element (LT) and are arranged on a linear path (the optical path is a straight light starting with the wavelength conversion element 14, then the light-transmitting control wheel 15 and the light tunnel LT), and the excitation light source (10) is located outside the linear path (illustrated in fig. 1).

Regarding claims 10 and 20, Fujita discloses wherein an angle formed between the normal line of the light effective region and an optical axis of the excitation beam emitted from the excitation light source is not equal to 0 (angle illustrated below in the examiners illustration of fig. 1 between the optical axis of the light source and the normal line of the light effective region is not equal to zero).

    PNG
    media_image3.png
    533
    748
    media_image3.png
    Greyscale

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US PG Pub. 20200119049).
Regarding claim 1, Liu discloses a projection apparatus (projection device 10G of fig. 11) comprising an illumination system (illumination system 100G of fig. 11), a light valve (light valve 50 of fig. 11) and a projection lens (lens module 60 of fig. 11), wherein the illumination system is configured to provide an illumination beam, the light valve is disposed on a transmission path of the illumination beam (illustrated in fig. 11) and converts the illumination beam into an image beam (illustrated in fig. 11), the projection lens (60) is disposed on a transmission path of the image beam (illustrated in fig. 11), and the illumination system comprises an excitation light source (excitation light source 110 of fig. 11), a beam filter module (first light splitting element 120 and first light reflecting element 130 of fig. 11), a wavelength conversion module (wavelength conversion device 140 of fig. 11) and a homogenizing element (light homogenizing element 70 of fig. 11), wherein 
the excitation light source (110) is configured to emit an excitation beam (para. 0032; excitation light source 110, a blue excitation beam having a peak wavelength of 445 nm or 460 nm.); 
the beam filter (120) module comprises a light effective region (first zone 122 of fig. 1) and is disposed on a transmission path of the excitation beam from the excitation light source (illustrated in fig. 11); 
the wavelength conversion module (140) comprises a wavelength conversion region (wavelength conversion zone 144 of fig. 2A) and is disposed on a transmission path of the excitation beam (110) reflected by the light effective region (illustrated in fig. 11), and the wavelength conversion region is configured to convert the excitation beam into a conversion beam (first conversion beam L3 of fig. 11) and reflect the conversion beam, wherein a wavelength of the conversion beam is different from a wavelength of the excitation beam (para. 0037; form a part of the yellow light, red light, or green light portion in the illumination beam LB); and 
the homogenizing element (70) is disposed on a transmission path of the excitation beam (L2 of fig. 11) passing through the beam filter module (second zone 124 of fig. 11), the conversion beam from the wavelength conversion module passes through the light effective region of the beam filter module (illustrated in fig. 11) and then forms at least one color light (L3 yellow), and the homogenizing element (70) is disposed on a transmission path of the at least one color light (illustrated in fig. 11), wherein an optical axis of the excitation beam incident on the light effective region and a normal line of the light effective region are respectively not parallel to a central axis of the homogenizing element (shown below in the examiners illustration of fig. 11), and the excitation beam (110) and the at least one color light form the illumination beam (yellow).

    PNG
    media_image4.png
    382
    576
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US PG Pub. 20150253653) as applied to claim 1 above, and further in view of Sugiyama (US PG Pub. 20200201154).
Regarding claims 4 and 14, Fujita discloses an illumination system comprising a lens disposed between the beam filter module and the wavelength conversion module, and the lens is located outside the transmission path of the excitation beam from the excitation light source.
Fujita fails to teach wherein the illumination system further comprises: a plurality of lenses.
Sugiyama discloses a projection system (projector 10 of fig. 2) comprising an illumination system (light guide optical system 140 of fig. 2) wherein a plurality of lenses (condenser lens group 111 of fig. 2) located between the beam filter (color wheel 201 of fig. 2) and the wavelength conversion element (fluorescent wheel 101).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Fujita with the plurality of lenses of Sugiyama in order to efficiently condense and gather the illumination light.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PG Pub. 20200119049) embodiment 1 herein referred to as Emb. 1, as applied to claim 1 above, and further in view of Liu et al. (US PG Pub. 20200119049) embodiment 2 herein referred to as emb. 2.
Regarding claim 5 and 15, Liu discloses wherein the illumination system (100G of fig. 11).
Liu emb. 1 fails to teach further comprising: an auxiliary light source configured to emit an auxiliary beam, wherein a wavelength of the auxiliary beam is different from the wavelength of the excitation beam; and a light combining element disposed on the transmission path of the excitation beam from the excitation light source and on a transmission path of the auxiliary beam from the auxiliary light source, wherein the excitation beam from the excitation light source and the auxiliary beam from the auxiliary light source are combined by the light combining element and transmitted to the beam filter module through a same transmission path.
Liu emb. 2 discloses an auxiliary light source (supplementary light source 170 of fig. 8) configured to emit an auxiliary beam (supplementary beam L6 is a red beam; para. 0040), wherein a wavelength of the auxiliary beam is different from the wavelength of the excitation beam (para. 0040; supplementary light source 170. The supplementary light source 170 is adapted to provide a supplementary beam L6, and the wavelength of the supplementary beam L6 is different from the wavelength of the excitation beam L0); and a light combining element (second light splitting element 180 of fig. 8) disposed on the transmission path of the excitation beam (L2) from the excitation light source (110) and on a transmission path of the auxiliary beam from the auxiliary light source (illustrated in fig. 8), wherein the excitation beam from the excitation light source and the auxiliary beam from the auxiliary light source are combined by the light combining element (180) and transmitted to the beam filter module (120, 122, and 130) through a same transmission path (illustrated in fig. 8).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Liu emb. 1 with the supplementary light source of Liu emb. 2 in order to increase the color gamut of the projection device (Liu; para. 0040). 

Allowable Subject Matter
Claim 6-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 6 that was found to be allowable is wherein a dichroic element disposed on a transmission path of the auxiliary beam from the auxiliary light source and between the beam filter module and the wavelength conversion module, wherein the dichroic element is configured to reflect the excitation beam and the auxiliary beam and allow other beams to pass.

Claim 7 is allowable as being dependent on claim 6.

The subject matter of claim 8 that was found to be allowable is wherein the illumination system further comprises: a plurality of lenses disposed between the beam filter module and the wavelength conversion module; and a reflecting mirror located between the excitation light source and the beam filter module, wherein the excitation beam from the excitation light source is transmitted to the beam filter module through the reflecting mirror, wherein the reflecting mirror and the excitation light source are located on one side of the plurality of lenses, and the reflecting mirror do not overlap with the plurality of lenses.

The subject matter of claim 9 that was found to be allowable is wherein the illumination system further comprises: a first reflecting mirror located between the excitation light source and the beam filter module, wherein the excitation beam from the excitation light source is transmitted to the beam filter module through the first reflecting mirror; and a second reflecting mirror located outside a transmission path of the excitation beam between the excitation light source and the beam filter module, wherein the second reflecting mirror is disposed on a transmission path of the excitation beam reflected by the beam filter module and on a transmission path of the conversion beam reflected by the wavelength conversion module.

The subject matter of claim 16 that was found to be allowable is wherein a dichroic element disposed on a transmission path of the auxiliary beam from the auxiliary light source and between the beam filter module and the wavelength conversion module, wherein the dichroic element is configured to reflect the excitation beam and the auxiliary beam and allow other beams to pass.

Claim 17 is allowable as being dependent on claim 16.

The subject matter of claim 18 that was found to be allowable is wherein the illumination system further comprises: a plurality of lenses disposed between the beam filter module and the wavelength conversion module; and a reflecting mirror located between the excitation light source and the beam filter module, wherein the excitation beam from the excitation light source is transmitted to the beam filter module through the reflecting mirror, wherein the reflecting mirror and the excitation light source are located on one side of the plurality of lenses, and the reflecting mirror do not overlap with the plurality of lenses.

The subject matter of claim 19 that was found to be allowable is wherein the illumination system further comprises: a first reflecting mirror located between the excitation light source and the beam filter module, wherein the excitation beam from the excitation light source is transmitted to the beam filter module through the first reflecting mirror; and a second reflecting mirror located outside a transmission path of the excitation beam between the excitation light source and the beam filter module, wherein the second reflecting mirror is disposed on a transmission path of the excitation beam reflected by the beam filter module and on a transmission path of the conversion beam reflected by the wavelength conversion module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        25 July 2022
/TOAN TON/Supervisory Patent Examiner, Art Unit 2882